DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 03/19/2021.
Claims 1, 15, and 21 have been amended.
Claims 5, 11-14, and 19 have been canceled.
No claims have been added.
Claims 1-4, 6-10, 15-18, and 20-26 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 15-18, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recite the limitation “wherein the secure transaction ID is generated by encrypting an internal device ID of the computing device with an information centric name (ICN) of the digital content item". It is unclear if the “secure transaction ID” is generated by a structure component of the computing device. Claim 15 and 21 also recite this limitation. In claim 15 and 21, this limitation is not recited as a positive step for rendering the digital content. Therefore, for examination purposes, the Examiner is not given patentable weight for this limitation. 
Claims 2-4, 6-10, 16-18, 20, and 22-26 are also rejected because they inherit this deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 8-10, and 15-17, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rutman (US 20110087602), in view of ORTIZ et al. (US 20160210626), further in view of DUGGAL et al. (US 20140236767), PARK et al. (US 20160253651), and FEDAK (US 20160321650).
Regarding claim 1, Rutman teaches: 
          a media player programmed to at least play a digital content item on said computing device (By disclosing, “Electronic display devices 112, 114, 116, and 118 may be … desktop computers, laptop computers, …, or other devices capable of displaying electronic content.” (See at least paragraph [0035] of Tang));                  
            verify transfer of the transaction amount to the publisher wallet ID (By disclosing, an integrated component “SoC 315” in an electronic display device verifies payment prior to providing access. (See at least paragraph [0053]-[0055], [0058]-[0068] and Fig. 4 of Rutman)), and 
            upon verifying transfer of the transaction amount to the publisher wallet ID, unlock a locked version of the digital content item (By disclosing, “[u]pon payment one or more portions of the electronic content may be decrypted” (See at least paragraph [0058]-[0068] and Fig. 4 of Rutman)); and 
          a processor programmed to execute the media player, and the secure DRM client application (By disclosing, a processor operative to providing electronic content on an electronic paper display device. (See at least claim 1 and 21 of Rutman)).
          Rutman does not disclose:
          a blockchain-based wallet application programmed to transfer a transaction amount to a publisher wallet ID via an associated blockchain-based transaction service;  
           a secure digital rights management (DRM) client application programmed to:
           generate an uniform resource identifier (URI) comprising the transaction amount for the digital content item,  publisher wallet ID, and a secure transaction ID associated with both the digital content item and the publisher wallet ID, wherein the secure DRM client application is programmed to forward the URI to the blockchain-based wallet application, and wherein the blockchain-based wallet application is programmed to forward the URI to the associated blockchain-based transaction service when providing the transaction amount;
            wherein the secure DRM client application being programmed to verify transfer of the transaction amount comprises the secure DRM client application beinq programmed to perform a lookup for the URI in a 2S/N 15/681,388public transaction ledger associated with the associated blockchain-based transaction service; and
          a processor programmed to execute the blockchain-based wallet application.
            However, ORTIZ teaches:
          a blockchain-based wallet application programmed to transfer a transaction amount to a publisher wallet ID via an associated blockchain-based transaction service (By disclosing, “in some embodiments one or more mPOSs or other trusted devices 110' may be established as a node in a blockchain ledger system. In such an implementation, each trusted device 110', including any trusted mPOSs 134, may route transaction data sets securely from merchant system(s) 130 to FSP systems 160, 120 while complying with applicable blockchain/public ledger protocols”; “when a payment with a merchant is initiated, the user's device may cause a payment token, a reference to such a token, and/or other encrypted data stored in a mobile wallet application or …, to be transmitted to the merchant system, along with any other data desired or required to complete a payment transaction”; “a trusted platform 120 or other ;  
            wherein the blockchain-based wallet application is programmed to forward a token to the associated blockchain-based transaction service when providing the transaction amount (By disclosing, “when a payment with a merchant is initiated, the user's device may cause a payment token, a reference to such a token, and/or other encrypted data stored in a mobile wallet application or …, to be transmitted to the merchant system, along with any other data desired or required to complete a payment transaction”; “each payment token comprising data associated with an authorized payment amount”; “Depending on the type of transaction, once identified, the payment gateway may then route the token or payment credential to an appropriate FSP server for processing”; and “each trusted device 110', including any trusted mPOSs 134, may route transaction data sets securely from merchant system(s) 130 to FSP systems 
           a client application programmed to generate a payment token (By disclosing, “the virtual wallet application may generate a single-use token for the transaction” (See at least paragraph [0050] of ORTIZ)); and
           a processor programmed to execute the blockchain-based wallet application (See at least paragraph [0064] of ORTIZ).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of unlocking and playing media contents on a computing device upon verifying payment as disclosed by Rutamn in view of ORTIZ to include a blockchain-based wallet application programmed to transfer a transaction amount to a publisher wallet ID via an associated blockchain-based transaction service; wherein the blockchain-based wallet application is programmed to forward a token to the associated blockchain-based transaction service when providing the transaction amount; a client application programmed to generate a payment token; and a processor programmed to execute the blockchain-based wallet application. Doing so would results in an improved invention because applying said techniques leverages the advantages of using blockchains, i.e., high level of security via data encryption and protocols and clear transparency to all relevant parties, thus improving the overall security of the invention.
            And DUGGAL teaches:

           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using a payment token to perform a payment in view of DUGGAL to include techniques of generating an uniform resource identifier (URI) comprising the transaction amount for the digital content item, publisher wallet ID, and a transaction ID associated with both the digital content item and the publisher wallet ID.  Doing so would results in an improved invention because the URI is specific to a transaction, so the URI can be used to identify a transaction when performing the transaction and retrieving information about the transaction in the future, thus expanding the scope of the invention and providing improved functionality to customers.
           PARK teaches:
           a relay application is programmed to forward the data to the wallet application (By disclosing, “FIG. 18 is a block diagram of program modules to be executed in an execution environment 1800 of an electronic device”; “The 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to add the method of generating and storing a payment token in a wallet application in view of PARK to include techniques of forwarding the URI from the DRM application to a wallet application.  Doing so would results in an improved invention because this would separate the token generator and the wallet into two modules therefore the functionality of the two applications is more clearly. 
            FEDAK teaches:
            wherein a client application being programmed to verify transfer of the transaction amount comprises the client application beinq programmed to perform a lookup for the transaction in a database2S/N 15/681,388database associated with the associated transaction service (By disclosing, “The payment application retrieves information about the requested transaction from the online store, performs the payment process (e.g., using native, secure user device functionality) and confirms that the payment has been made.” (See at least paragraph [0020] of Fedak)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of verifying payment of a transaction in view of FEDAK to include techniques of perform a lookup for the transaction in a database2S/N 15/681,388database associated with the associated transaction service.  Doing so would results in an improved invention because this would allow the user to retrieve the information of a transaction and verify payment of a transaction whenever he wants by using the information included in the URI, thus expanding the scope of the invention and providing improved functionality to customers.

Regarding claim 3 and 22, Rutman also discloses:
          the locked version of the digital content item is an encrypted version of the digital content item (By disclosing, an electronic content may be in encrypted or protected formats. (See at least paragraph [0032] of Rutman)); and 14 
         the secure DRM client application is operative to decrypt the encrypted version of the digital content item (By disclosing, a “content presentation module 214” in the electronic display device can decrypt purchased electronic content (See at least paragraph [0047] and [0051] of Rutman)) (Note: The “content presentation module 214” in the prior art can perform the same function of this claim as the “secure DRM client application” in the claimed invention.) 
Regarding claim 4, 17, and 23, Rutman does not disclose, but Lohe, however, discloses: 
         the blockchain-based wallet application is a Bitcoin wallet application; and         the associated blockchain-based transaction service is a Bitcoin network (By disclosing, “a trusted platform 120 or other FSP 160 may allow for a user of a device 110' to wholly or partially pay for a transaction using loyalty points registered with the trusted platform 120, 160, …, the trusted platform 120, 160 is enabled to pay the merchant in the merchant's preferred format (including choice of currency, such as dollars, euros, pounds, roubles, or yen, or electronic currency such as bitcoin) using suitably-configured signals and data exchanges”; (See at least paragraph [0084] of ORTIZ)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Rutamn in view of ORTIZ to include a Bitcoin wallet application and a Bitcoin Network. Doing so would results in an improved invention because applying said techniques leverages the advantages of using electronic cryptocurrency, i.e., high level of security via data encryption and protocols and clear transparency to all relevant parties, thus improving the overall security of the invention.

Regarding claim 8 and 26, Rutman also discloses:
          the secure DRM client application is associated with a content publisher of the digital content item (By disclosing, “network element 104 may produce, receive, organize and aggregate electronic content, such as periodicals, books, newsletters, or other electronic content. Such electronic content may be 

Regarding claim 9, Rutman also discloses:
          the secure DRM client application is associated with a DRM service providing DRM services to at least two content publishers, wherein the content publisher is one of the at least two content publishers (By disclosing, a “network element 104” can provide services such as produce, receive, organize and aggregate electronic content, such as periodicals, books, newsletters, or other electronic content, and such electronic content may be aggregated from one or more feeds, such as publishers, resellers, newspapers, journalists, news services, broadcasts, or other sources” (See at least paragraph [0017] of Rutman)). (Note: The “network element 104” in the prior art can be included in the “DRM” of the claimed invention.)

Regarding claim 10 and 20, Rutman also discloses:
          a local transaction server with a copy of the public transaction ledger (By disclosing, “[e]lectronic display devices 112, 114, 116, and 118 … may record a transaction. The recorded transaction information may be associated with access to stored electronic content. Transaction information may be transmitted or synchronized when an electronic display device reconnects to a network”; and 

Regarding claim 15 and 21, Rutman discloses:
          a non-transitory computer-readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions (See at least claim 21 of Rutman) comprising:
          receiving a digital content item (By disclosing, “network elements … may perform any, or a combination, of …receiving, … electronic content” (See at least paragraph [0014] of Rutman));
          determining that the digital content item is locked (By disclosing, an encrypted content may be decrypted when needed. (See at least paragraph [0051] and [0052] of Rutman));
           verifying that the transaction amount was transferred to the publisher wallet ID (By disclosing, an integrated component “SoC 315” in an electronic display device verifies payment prior to providing access. (See at least paragraph [0053]-[0055], [0058]-[0068] and Fig. 4 of Rutman)); and
           upon verifying the transaction amount was transferred to the publisher wallet ID, unlocking the digital content item (By disclosing, “[u]pon payment one .  
          Rutman does not disclose:
          generating, using a secure digital rights management (DRM) client application, an uniform resource identifier (URI) comprising a transaction amount for the digital content item, a publisher wallet ID, and a secure transaction ID associated with both the digital content item and the publisher wallet ID;
            transferring, using the URI, the transaction amount to the publisher wallet ID associated with a publisher of the digital content item, wherein the secure DRM client application is programmed to forward the URI to the blockchain-based wallet application, wherein the blockchain-based wallet application is programmed to forward the URI to an associated blockchain-based transaction service when providing the transaction amount, and wherein the blockchain-based wallet application programmed to transfer the transaction amount to the publisher wallet ID via the associated blockchain-based transaction service;
           verifying that the transaction amount was transferred to the publisher wallet ID, wherein verifying that the transaction amount was transferred comprises performing a lookup for the URI in a 2S/N 15/681,388public transaction ledger associated with a blockchain-based transaction service.
            transferring, using a token, the transaction amount to the publisher wallet ID associated with a publisher of the digital content item, wherein the blockchain-based wallet application is programmed to forward the token to an associated blockchain-based transaction service when providing the transaction amount, and wherein the blockchain-based wallet application programmed to transfer the transaction amount to the publisher wallet ID via the associated blockchain-based transaction service (By disclosing, “in some embodiments one or more mPOSs or other trusted devices 110' may be established as a node in a blockchain ledger system. In such an implementation, each trusted device 110', including any trusted mPOSs 134, may route transaction data sets securely from merchant system(s) 130 to FSP systems 160, 120 while complying with applicable blockchain/public ledger protocols”; “when a payment with a merchant is initiated, the user's device may cause a payment token, a reference to such a token, and/or other encrypted data stored in a mobile wallet application or …, to be transmitted to the merchant system, along with any other data desired or required to complete a payment transaction”; “Transactions negotiated between an mPOS 132 and/or bound merchant processor 136 and a fourth party transaction processor 150 may then be settled subsequently with an issuer bank 160 and/or with a trusted platform 120 so that a merchant is paid and a user is debited a corresponding amount”; and “the merchant application 114 may generate a transaction authorization request data set comprising, … data identifying the merchant account designated for receipt of the payment” (See at least paragraph [0133], [0053], [0072] and [0193] of ORTIZ));  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of  techniques of transferring, using a token, the transaction amount to the publisher wallet ID associated with a publisher of the digital content item, wherein the blockchain-based wallet application is programmed to forward the token to an associated blockchain-based transaction service when providing the transaction amount, and wherein the blockchain-based wallet application programmed to transfer the transaction amount to the publisher wallet ID via the associated blockchain-based transaction service. Doing so would results in an improved invention because applying said techniques leverages the advantages of using blockchains, i.e., high level of security via data encryption and protocols and clear transparency to all relevant parties, thus improving the overall security of the invention.
            And DUGGAL teaches:
            generate an uniform resource identifier (URI) comprising the transaction amount for the digital content item,  publisher wallet ID, and a transaction ID associated with both the digital content item and the publisher wallet ID (By disclosing, “the QR code can represent a ten (10 digit alphanumeric code that represents /includes a merchant identifier, a merchant’s bank account number, a transaction identifier and/or a transaction amount”, the examiner considers the “merchant’s bank account” to be the “publisher wallet ID” (See at least paragraph [0023]-[0024] of DUGGAL)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of using a payment token to perform a payment in view of DUGGAL to include techniques of generating an uniform resource identifier (URI) comprising the transaction amount for the digital content item, publisher wallet ID, and a transaction ID associated with both the digital content item and the publisher wallet ID.  Doing so would results in an improved invention because the URI is specific to a transaction, so the URI can be used to identify a transaction when performing the transaction and retrieving information about the transaction in the future, thus expanding the scope of the invention and providing improved functionality to customers.
           PARK teaches:
           a relay application is programmed to forward the data to the wallet application (By disclosing, “FIG. 18 is a block diagram of program modules to be executed in an execution environment 1800 of an electronic device”; “The payment relay module 1841 may generate a token cryptogram in order to perform payment”; “The payment relay module 1841 may relay a card or information (e.g., token) corresponding to the card to the payment application 1830”; “The electronic device 610 may include, for example, a payment application (e.g., wallet application)” (See at least paragraph [0217], [0290], [0255], [0158] of PARK)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to add the method of generating and storing a payment token in a wallet application in view of PARK to include techniques of forwarding the URI from the DRM application to a wallet application.  Doing so would results in an improved invention because this would separate the token generator and the wallet into two modules therefore the functionality of the two applications is more clearly. 
            FEDAK teaches:
            wherein a client application being programmed to verify transfer of the transaction amount comprises the client application beinq programmed to perform a lookup for the transaction in a database2S/N 15/681,388database associated with the associated transaction service (By disclosing, “The payment application retrieves information about the requested transaction from the online store, performs the payment process (e.g., using native, secure user device functionality) and confirms that the payment has been made.” (See at least paragraph [0020] of Fedak)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of verifying payment of a transaction in view of FEDAK to include techniques of perform a lookup for the transaction in a database2S/N 15/681,388database associated with the associated transaction service.  Doing so would results in an improved invention because this would allow the user to retrieve the information of a transaction and verify payment of a transaction whenever he wants by using the information included in .

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rutman (US 20110087602), in view of ORTIZ et al. (US 20160210626), further in view of DUGGAL et al. (US 20140236767), PARK et al. (US 20160253651), FEDAK (US 20160321650), and KÖLHI et al. (US 20170180774).
Regarding claim 2 and 16, Rutman also discloses:
          the media player being programmed to download the locked version of the digital content item from a network (By disclosing, “[n]etwork element 104 may organize electronic content according to one or more categories and one or more electronic display devices may identify and download electronic content” (See at least paragraph [0021] of Rutman)) (Note: The “network element 104” in the prior art can be included in the “computing device” of the claimed invention.)
          Rutman does not disclose:
          an ICN network for digital content items. 
          However, KÖLHI teaches:
          an ICN network for digital content items (See at least paragraph [0063]-[0065] of KÖLHI).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a normal network for .  Doing so would results in an improved invention because Information Centric Networks offer support for distributed shared storage. Thus, the shared network may comprise not just storage at network servers, but storage available at any node in the ICN network. ([0064]-[0065] of KÖLHI).

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rutman (US 20110087602), in view of ORTIZ et al. (US 20160210626), further in view of DUGGAL et al. (US 20140236767), PARK et al. (US 20160253651), FEDAK (US 20160321650), and Vogel (US. 20120109830).
Regarding claim 6 and 24, Rutman does not disclose, but Vogel, however, discloses:
          verify the payment according to a check for the secure transaction ID in a database (By disclosing, “verifying of the transaction utilizing the corresponding transaction identifier and purchase amount to determine that the transaction is complete” (See at least paragraph [0032] of Vogel)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of retrieving transaction information in a public transaction ledger and verify the payment of the transaction in view of FEDAK to include techniques of retrieving a .

Claims 7, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rutman (US 20110087602), in view of ORTIZ et al. (US 20160210626), further in view of DUGGAL et al. (US 20140236767), PARK et al. (US 20160253651), FEDAK (US 20160321650), and Lohe et al. (US 20170048235).
Regarding claim 7, 18, and 25, Rutman does not disclose, but Lohe, however, discloses:
           forward the secure transaction ID to the associated blockchain-based transaction service in a Bitcoin OP_RETURN opcode (By disclosing, an OP-RETURN opcode can be sent to the blockchain-based transaction service, and the OP-RETURN opcode can include transaction identification information (See at least paragraph [0200]-[0206], and [0230] of Lohe)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Rutman with techniques of forwarding said secure transaction ID to said associated blockchain-based transaction service in a Bitcoin OP_RETURN opcode as disclosed by Lohe.  Doing so would results in an improved invention because .

Response to Arguments
Applicant' s argument with regard to the rejection to the 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  Applicant argues that:
Nowhere does Duggal suggest or disclose: (a) generating an uniform resource URI having a transaction amount for a digital content item, a publisher wallet ID, and a secure transaction ID associated with both the digital content item and the publisher12 S/N: 15/681,388wallet ID.

         The Examiner, respectfully disagrees. The Examiner notes that Duggal teaches:
          generate an uniform resource identifier (URI) comprising the transaction amount for the item, item provider wallet ID, and a transaction ID associated with both the item and the item provider wallet ID (By disclosing, “the QR code can represent a ten (10 digit alphanumeric code that represents /includes a merchant identifier, a merchant’s bank account number, a transaction identifier and/or a transaction amount”, the examiner considers the “merchant’s bank account” to be the “publisher wallet ID” (See at least paragraph [0023]-[0024] of DUGGAL)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Rutman generating an uniform resource identifier (URI) comprising the transaction amount for the digital content item, publisher wallet ID, and a transaction ID associated with both the digital content item and the publisher wallet ID.  Doing so would results in an improved invention because the URI is specific to a transaction, so the URI can be used to identify a transaction when performing the transaction and retrieving information about the transaction in the future, thus expanding the scope of the invention and providing improved functionality to customers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Decentralized Name-based Security for Content Distribution using Blockchains” to Fotiou for disclosing ICN architectures use content names as the main ingredient of inter-networking functions for encryption.
WO 2017145047 to Savanah for disclosing blockchain-implemented method for control and distribution of digital content.
US 20170221029 to Lund for disclosing distributing digital content in a blockchain network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUAN ZHANG/Examiner, Art Unit 3685    

/JAY HUANG/Primary Examiner, Art Unit 3685